Citation Nr: 0015170	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-02 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a post-operative anal fissure, including the issue of 
entitlement to an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) (1999).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from October 1955 to February 
1956 and from October 1956 to October 1960.  This matter 
comes to the Board of Veterans' Appeals (Board) from a 
November 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO granted 
service connection for a post-operative anal fissure and 
assigned a non-compensable rating for the disorder effective 
in March 1998.  The veteran perfected an appeal of the 
assigned rating.

In a February 1999 rating decision the RO increased the 
disability rating for the disorder from zero to 10 percent.  
The veteran has not withdrawn his appeal of the assigned 
rating, and contends that a disability rating in excess of 
10 percent is warranted.  The Board finds, therefore, that 
the issue of the disability rating assigned for a post-
operative anal fissure remains within its jurisdiction.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (a claim remains 
in controversy if the RO awards less than the maximum 
available benefit).


The appeal to establish entitlement to a disability rating in 
excess of 10 percent for the post-operative anal fissure is 
denied.


REMAND

The veteran contends that a higher disability rating is 
warranted due to the pain that he experiences.  He also 
contends that his rectal and anal symptoms have caused 
interference with his employment, in that he was forced to 
find an occupation that did not require physical exertion.  
In denying entitlement to a disability rating in excess of 
10 percent the RO did not consider the applicability of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b).  The 
issue of entitlement to an extra-schedular rating is, 
therefore, being remanded for development and adjudication.  
See Floyd v. Brown, 9 Vet. App. 88 (1996), appeal dismissed 
per curiam 9 Vet. App. 253 (1996) (the Board does not have 
jurisdiction to consider an increased rating under 38 C.F.R. 
3.321(b)(1) in the first instance); VAOPGCPREC 06-96.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The veteran stated that he gave up his job in construction 
and accepted another job that paid less money because he 
could no longer do the heavy, physical work required in 
construction due to the rectal pain.  He also stated that 
being on his feet for long periods of time exacerbated the 
rectal leakage and resulting irritation.  In addition, he 
claims that a higher disability rating is warranted due to 
the pain that he experiences.

The Board notes that pain is not one of the expressed rating 
criteria for impairment of sphincter control.  38 C.F.R. 
§ 4.114, Diagnostic Code 7332.  Although the VA examiner in 
January 1999 did not provide an opinion on the effects of the 
rectal disorder on the veteran's day to day functioning, 
including employment, his private physician stated in 
December 1998 that the disorder significantly impaired his 
general and occupational functioning.  The physician did not, 
however, provide any rationale for that opinion.

Where a veteran raises entitlement to an extra-schedular 
evaluation alleging that a disability has impacted his 
employment, he must be afforded an opportunity to submit 
employment records showing such an impact.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  

Inasmuch as the question of extra-schedular evaluation is 
intertwined with that of entitlement to a higher schedular 
evaluation, consideration of the latter question will be 
deferred pending completion of the development requested 
below.  See Floyd v. Brown.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the issue of 
entitlement to an extra-schedular rating is REMANDED to the 
RO for the following development and adjudication:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a rectal 
disorder since May 1999.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.  The veteran should also be 
invited to submit any employment records 
that demonstrate the impact of his 
service connected disability on his 
ability to maintain employment.  Such 
records could include pay statements, 
employee physicals, and records of sick 
leave used.

2.  The veteran should be provided a VA 
gastroenterology examination for the 
purpose of assessing the effects of the 
post-operative anal fissure on his 
occupational functioning.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should conduct a rectal 
examination and provide a description of 
the symptoms resulting from the post-
operative anal fissure.  The examiner 
should also provide an assessment of the 
effects of the disorder on the veteran's 
occupational functioning, including the 
impact, if any, on the type of employment 
he is capable of performing.  The 
examiner should provide the complete 
rationale for his/her opinion.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should then undertake any 
additional development deemed appropriate 
in addition to that requested above.  If 
the evidence indicates that the veteran's 
service-connected disorder results in an 
occupational impairment beyond that 
contemplated by the rating schedule, the 
case should be referred to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, for 
consideration of an extra-schedular 
rating in accordance with 38 C.F.R. 
§ 3.321(b)(1).

5.  The RO should then adjudicate the 
issue of entitlement to a rating in 
excess of 10 percent for the post-
operative anal fissure, including any 
effect on the veteran's vocational 
functioning due to pain, on a schedular 
and extra-schedular basis.  If any 
benefit requested on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).







